Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim amendments and remarks filed on August 11, 2021 are effective to overcome the §112(b) rejections of record set forth in the Office action mailed on May 12, 2021.
Regarding the double patenting rejection over Application No. 16/094,858, which is now U.S. Patent No. 11,060,089 B2, it is noted that SEQ ID NO:13 of the ‘089 patent claims that was used to establish the double patenting rejection for SEQ ID NO:9 claimed in the instant application has a mismatched base “C” at position 15. See the following copied from claim 1 of the ‘089 patent, wherein the mismatched “C” base at position 15 is boxed.

    PNG
    media_image1.png
    71
    377
    media_image1.png
    Greyscale

The “C” base at position 15 of SEQ ID NO:13 of the ‘089 patent “has no complementary nucleobase” within intron 1 of GAA pre-mRNA as claimed in the ‘089 patent, whereas the claimed compound comprising SEQ ID NO:9 (5’-GAGAGGGCCAGAAGGAAGGG) is fully complementary within intron 1 of GAA pre-mRNA thus has a “G” base (see underlined) at the position corresponding to position 15 of SEQ ID NO:9 of the ‘089 patent. 
Accordingly, the antisense oligonucleotide of SEQ ID NO:13 claimed in the ‘089 patent fails to render obvious the instantly claimed compound comprising the targeting sequence of SEQ ID NO:9 that is fully complementary to a region within intron 1 of GAA pre-mRNA. Accordingly, the double patenting rejection over the ‘089 patent is hereby withdrawn.
In view of the foregoing, the provisional double patenting rejection over Application No. 15/553,911 is the only outstanding rejection in the instant application thus the provisional rejection is hereby withdrawn in view of the fact that the instant application has an earlier effective U.S. filing date. 


Conclusion
Claims 1, 3, 5, and 7-11 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/DANA H SHIN/Primary Examiner, Art Unit 1635